                 Case 2:20-cv-00858-RFB-BNW Document 89
                                                     86 Filed 08/20/21
                                                              08/19/21 Page 1 of 3
                                                                                 4



      1   PARSONS BEHLE & LATIMER
          Rew R. Goodenow, Nevada Bar ID #3722
      2   Zachary S. Shea, Nevada Bar ID #15094
          50 West Liberty Street, Suite 750
      3   Reno, Nevada 89501
          Telephone: 775.323.1601
      4   Facsimile: 775.348.7250
          RGoodenow@parsonsbehle.com
      5   ZShea@parsonsbehle.com
      6   CAPRIO LAW, P.A.
          Courtney Caprio (Admitted Pro Hac Vice)
      7   Florida Bar No. 933961
          40 N.W. 3rd Street, Suite 200
      8   Miami, FL 33128
          Telephone: 786.353.5760
      9   Email: courtney@capriolawgroup.com
     10   AXS LAW GROUP, PLLC
          Jeffrey W. Gutchess (Admitted Pro Hac Vice)
     11   Florida Bar No. 702641
          Andrew E. Beaulieu (Admitted Pro Hac Vice)
     12   Florida Bar No. 115097
          2121 NW 2nd Avenue, Suite 201
     13   Miami, Florida 33127
          Telephone: 305-297-1878
     14   jeff@axslawgroup.com
          andy@axslawgroup.com
     15
          Attorneys for Plaintiffs
     16
                                          UNITED STATES DISTRICT COURT
     17
                                              DISTRICT OF NEVADA
     18

     19   MAURICIO JASSO, individually and in his           Case No. 2:20-CV-00858-RFB-BNW
          capacity as the Court-Appointed Receiver of
     20   JAMA INVESTMENT GROUP, INC.,
          GUILLERMO SESMA, SYLVIA MARTINEZ
     21   SALINAS, BELISARIO JASSO BALDINI,                 STIPULATION AND ORDER FOR
          JAVIER RAMIREZ LARES, ANTONIO                     EXTENSION TO REPLY TO
     22   BACHALANI, RODRIGO FERNANCEZ                      PLAINTIFFS’ MOTION TO SEAL
          JUAN ROMERO, and BERNARDO                         EXHIBIT TO PLAINTIFF’S FOURTH
     23   VILLACECIAS,                                      MOTION TO COMPEL WELLS
                                                            FARGO BANK, N.A. TO PRODUCE
     24                     Plaintiffs,                     DOCUMENTS AND ADD CUSTODIANS
                                                            [ECF NO. 71]
     25             vs.

     26   WELLS FARGO BANK, N.A., KATHERINE                 (FIRST REQUEST)
          DARRALL and JOSE RICO,
     27
                            Defendants.
     28
PARSONS
BEHLE &   28737.001\4848-8725-5031.v1
LATIMER
                 Case 2:20-cv-00858-RFB-BNW Document 89
                                                     86 Filed 08/20/21
                                                              08/19/21 Page 2 of 3
                                                                                 4




      1           Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1, Plaintiffs
      2   Mauricio Jasso (“Jasso”), individually and in his capacity as the court-appointed receiver of JAMA
      3   Investment Group, Inc. (“JAMA”), Guillermo Sesma (“Sesma”), Sylvia Martinez Salinas
      4   (“Salinas”), Belisario Jasso Baldini (“Baldini”), Javier Ramirez Lares (“Lares”), Antonio
      5   Bachalani (“Bachalani”), Rodrigo Fernandez (“Fernandez”), Juan Romero (“Romero”), and
      6   Bernardo Villacecias (“Villacecias”) (collectively, “Plaintiffs”), and Defendants Wells Fargo
      7   Bank, N.A. (“Wells Fargo”), Katherine Darrall (“Darrall”), and Jose Rico (“Rico”) (collectively,
      8   “Defendants” and together with Plaintiffs, the “Parties”) by and through their undersigned counsel,
      9   for good cause shown, hereby stipulate and agree to extend Plaintiffs’ deadline to file its Reply in
     10   Support of Motion to Seal Exhibit to Plaintiffs’ Fourth Motion to Compel Wells Fargo Bank, N.A.
     11   to Produce Documents and Add Custodians [ECF No. 71] (the “Motion to Seal”) by six days,
     12   from Friday, August 20, 2021, to Wednesday, August 26, 2021 for the following reasons:
     13           1.       Plaintiffs filed the Motion to Seal on July 28, 2021 [ECF No. 71] in relation to their
     14   Fourth Motion to Compel Wells Fargo to Produce Documents and Add Custodians [ECF No. 70]
     15   (the “Motion to Compel”).
     16           2.       Defendants filed Response to the Motion [ECF No. 82] on August 13, 2021.
     17           3.       Plaintiffs’ Reply in Support of the Motion is currently due on August 20, 2021.
     18           4.       A hearing on the Motion to Seal [ECF No. 71], as well as the related Motion to
     19   Compel [ECF No. 70], is currently set for September 21, 2021 before the Honorable Magistrate
     20   Judge Brenda Weksler, as stated in the Court’s July 29, 2021 Minute Order [ECF No. 74].
     21           5.       Plaintiffs assert that there is good cause for six additional days to file its Reply to
     22   allow for input from key individuals who have been or are currently, out of the office.
     23           6.       Plaintiffs also request this brief extension to analyze and respond to Defendants’
     24   Response to the Motion to ensure that the issues raised in the Response are addressed. This
     25   additional basis also qualifies as good cause.
     26

     27
                                                             2
     28   28737.001\4848-8725-5031.v1

PARSONS
                 Case 2:20-cv-00858-RFB-BNW Document 89
                                                     86 Filed 08/20/21
                                                              08/19/21 Page 3 of 3
                                                                                 4




      1           7.       No prejudice will result due to a 6-day extension, considering the hearing is not
      2   scheduled until September 21, 2021.
      3           This extension request is sought in good faith and is not made for the purpose of delay.
      4           THEREFORE, for good cause shown, the Parties respectfully request an extension for
      5   Plaintiffs to file its Reply in Support of the Motion to Seal [ECF No. 71] from August 20, 2021,
      6   to and including August 26, 2021.
      7
           DATED this 19th day of August, 2021.                DATED this 19th day of August, 2021.
      8
           CAPRIO LAW, P.A.                                    SNELL & WILMER L.L.P.
      9
           /s/Courtney Caprio                                  /s/Erica J. Stutman (with permission)
     10    Courtney Caprio (pro hac vice)                      Jeffrey Willis
           Florida Bar No. 933961                              Nevada Bar No. 4797
     11    40th NW 3rd Street, Suite 200                       Erica J. Stutman
           Miami, Florida 33128                                Nevada Bar No. 10794
     12                                                        3883 Howard Hughes Parkway, Suite
           PARSONS BEHLE & LATIMER                             1100
     13                                                        Las Vegas, Nevada 89169
           Rew R. Goodenow
     14    Nevada Bar No. 3722                                 Attorneys for Wells Fargo Bank, N.A.,
           Zachary S. Shea,                                    Katherine Darrall, and Jose Rico
     15    Nevada Bar No 15039
     16    50 West Liberty Street, Suite 750
           Reno, Nevada 89501
     17
           AXS LAW GROUP, PLLC
     18    Andrew E. Beaulieu
           Florida Bar No. 115097
     19
           Jeffrey W. Gutchess
     20    Florida Bar No. 702641
           2121 NW 2nd Avenue, Suite 201
     21    Miami, Florida 33127
     22    Attorneys for Plaintiffs

     23
                   IT IS SO ORDERED.
     24
                           August 20, 2021.
                   DATED: ___________________                  ____________________________________
     25
                                                               UNITED STATES MAGISTRATE JUDGE
     26

     27
                                                           3
     28   28737.001\4848-8725-5031.v1

PARSONS
